Case 6:20-cr-O0006-SEH Document 62 Filed 09/23/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
UNITED STATES OF AMERICA, CR 20-06-H-SEH
Plaintiff, ORDER
Vs.
DANIEL WAYNE BAKER,
Defendant.

 

 

A hearing on Defendant’s Unopposed Motion to Change Plea was
conducted on September 22, 2020. Upon the record made in open Court and the
Court being duly advised,

ORDERED:

Defendant’s Unopposed Motion to Change Plea was GRANTED. The Court
having determined from the record that Defendant was fully competent and
capable of entering an informed plea, that the defendant was aware of the nature of
the charge and the consequences of the plea, and that the plea of guilty to the
charge contained in the Indictment was a knowing and voluntary plea supported
by an independent basis in fact containing each of the essential elements of the

offense. The plea was accepted and Defendant was adjudged guilty of the offense.
Case 6:20-cr-O0006-SEH Document 62 Filed 09/23/20 Page 2 of 2

Sentencing set by separate order of Court.!

a
DATED this 2h of September, 2020.

SAM E. HADDON \
United States District Judge

 

' See Doc. 61.
